          Case 2:20-cv-01444-CFK Document 10 Filed 07/22/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STARSTONE SPECIALTY INSURANCE                     :          CIVIL ACTION
COMPANY,                                          :
                 Plaintiff,                       :
                                                  :
               v.                                 :
                                                  :
ROMANO LANDSCAPING &                              :
DESIGN, INC., et al.,                             :
                      Defendants.                 :          NO. 20-1444



                                            ORDER

       AND NOW, this 22nd day of July 2020, it having been reported that the issues between
the parties in the above action have been settled and upon Order of the Court pursuant to the
provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, it is


       ORDERED that the above action is DISMISSED with prejudice, pursuant to the
agreement of counsel without costs.




                                                      BY THE COURT:


                                                      /s/ Chad F. Kenney
                                                      __________________________________
                                                      CHAD F. KENNEY, JUDGE




Civ. 2 41.1(b) (3/18)
